Case 2:20-cv-00281-JRG Document 214 Filed 08/31/21 Page 1 of 2 PageID #: 9510




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

                                                  §
 KAIFI LLC,                                       §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §        Case No. 2:20-CV-00280-JRG
                                                  §
 CELLCO PARTNERSHIP D/B/A VERIZON                 §
 WIRELESS, VERIZON SERVICES CORP.,                §
 VERIZON ENTERPRISE SOLUTIONS,                    §
 LLC, VERIZON BUSINESS GLOBAL LLC,                §
 VERIZON BUSINESS NETWORK                         §
 SERVICES, LLC, VERIZON CORPORATE                 §
 SERVICES GROUP INC, VERIZON DATA                 §
 SERVICES LLC, VERIZON MEDIA INC.,                §
 VERIZON ONLINE LLC,                              §
                                                  §
        Defendants.                               §
                                                  §
                                                  §
 KAIFI LLC,                                       §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §        Case No. 2:20-CV-00281-JRG
                                                  §
 T-MOBILE US, INC. and T-MOBILE USA,              §
 INC.,                                            §
                                                  §
        Defendants.                               §

                                            ORDER

       Plaintiff Kaifi LLC (“Plaintiff”) filed an Objection (Dkt. No. 187) to Magistrate Judge

Payne’s Claim Construction Order (Dkt. No. 176). Defendants T-Mobile US, Inc. and T-Mobile

USA, Inc. (collectively, the “Defendants”) filed an Objection (Dkt. No. 193) to Magistrate Judge

Payne’s Claim Construction Order (Dkt. No. 176). Defendants filed a response to Plaintiff’s

Objection (Dkt. No. 201). Plaintiff filed a response to Defendants’ Objection (Dkt. No. 200).
Case 2:20-cv-00281-JRG Document 214 Filed 08/31/21 Page 2 of 2 PageID #: 9511




       After reviewing the Plaintiff’s Objection, Defendants’ response, Defendants’ Objection,

Plaintiff’s response, and the Claim Construction Order, the Court agrees with the reasoning

provided within the Claim Construction Order and concludes that the parties’ objections fail to

show that the Claim Construction Order was clearly erroneous or contrary to law.

       Consequently, the Court OVERRULES Plaintiff’s Objection (Dkt. No. 187) and

OVERRULES Defendants’ Objection (Dkt. No. 193). The Court ADOPTS the Claim

Construction Order (Dkt. No. 176).


      So Ordered this
      Aug 31, 2021
